Judge GABRIEL
specially concurring.
T45 I agree with my colleagues that the district court correctly granted summary judgment to defendant Towers Boat Club, Inc. (the landowner) on plaintiffs' attractive nuisance claim. I respectfully write separately, however, because unlike my colleagues, I would rule on narrower grounds and not reach any of the constitutional issues. See Developmental Pathways v. Ritter, 178 P.3d 524, 535 (Colo.2008) (noting that the principle of judicial restraint requires courts to avoid reaching constitutional questions that need not be decided); People v. Lybarger, 700 P.2d 910, 915 (Colo.1985) ("Axiomatic to the exercise of judicial authority is the principle that a court should not decide a constitutional issue unless and until such issue is actually raised by a party to the controversy and the necessity for such decision is clear and inescapable.").
146 Plaintiffs contend that the district court erred in holding that the attractive nuisance doctrine applies only to trespassers, because in plaintiffs' view, it must apply equally to invitees, licensees, and trespass*46ers. - If it did not, plaintiffs say, the premises liability statute would allow the type of "inverted hierarchy" that our supreme court found unconstitutional in Gallegos v. Phipps, TTQ P.2d 856, 862-63 (Colo.1989).
47 Unlike the majority, I see no reason to decide this issue, or the constitutional questions that it necessarily implicates. Assuming without deciding that plaintiffs are correct and that the attractive nuisance doe-trine applies to invitees, licensees, and trespassers alike, plaintiffs' attractive nuisance claim fails as a matter of law for another reason.
. 148 It has long been settled in Colorado that for the attractive nuisance doctrine to apply, the attraction must have enticed the child to trespass; it is not enough if the attraction enticed the child only after he or she became a trespasser. Hayko v. Colo. & Utah Coal Co., Ti Colo. 148, 145, 285 P. 378, 375 (1925); accord Adams v. Warren Analyt-ieal Labs., Inc., No. O05-ev-01586-EWN-MEH, 2006 WL 3512044, at *5 (D.Colo. Dec.6, 2006); Denver Tramway Corp. v. Garcia, 154 Colo. 417, 4283, 390 P.2d 952, 956 (1964). Indeed, plaintiffs concede that, even under their view of the attractive nuisance doctrine, the attraction must have enticed the child to enter the landowner's property. Here, however, it is undisputed that the bungee run attraction did not entice SW to enter the landowner's property. Accordingly, even if the attractive nuisance doctrine could be read to apply to invitees, licensees, and trespassers alike, as a matter of law, plaintiffs cannot prevail on their attractive nuisance claim. I would thus affirm the district court's judgment on that narrow ground and not reach the broader and constitutional questions that plaintiffs have raised.